PER CURIAM.
The order denying postconviction relief under Florida Rule of Criminal Procedure 3.850 is affirmed. As to the first issue, see State v. Altman, 432 So.2d 159, 160 (Fla. 3d DCA 1983). As to the third issue, see Hunt v. State, 330 So.2d 502, 503-04 (Fla. 3d DCA 1976). The fourth issue was decided in appellant’s direct appeal.* The remaining points are without merit.

 We take judicial notice of the briefs in appellant’s direct appeal from his conviction, Copeland v. State, 717 So.2d 1022 (Fla. 3d DCA 1998).